Allowable Subject Matter
Claims 1, 5, 9-24 and 27-28 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a position pointer comprising: a central electrode on a distal end of the pointer body, peripheral electrode surrounding the central electrode, detection circuit, transmission circuit, power supply control circuit, stabilized power supply circuit which drives the transmission circuit to transmit a second signal via the central electrode to the position device.
However, none of the cited art or any other discloses or inherently implies the above position pointer further comprising wherein the power supply control circuit is configured, based on detection of the first signal by the detection circuit, to enable the stabilized power supply circuit to drive the transmission signal generation circuit to generate and transmit the second signal via the central electrode to the position detection device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622